EXHIBIT 10.1
PRIDE INTERNATIONAL, INC.
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated Effective January 1, 2009)
First Amendment
Pride International, Inc. (the “Company”), having previously established the
Pride International, Inc. Employee Stock Purchase Plan, as amended and restated
effective January 1, 2009 (the “Plan”), and having reserved the right under
Section 19 thereof to amend the Plan, does hereby amend the Plan, effective as
of January 1, 2010, to make certain design changes in accordance with final
regulations promulgated under Section 423 of the Internal Revenue Code of 1986,
as amended, on November 17, 2009, as follows:
1. Section 8 of the Plan is hereby amended by (a) deleting the word “and” at the
end of item (vi), (b) replacing the period at the end of item (vii) with “; and”
and (c) adding the following new item (viii) to the end thereof to read as
follows:
“(viii) the maximum number of shares of Common Stock that may be purchased by a
Participant during any Purchase Period shall not exceed 5,000 shares.”
2. The last sentence of Section 9 of the Plan is hereby deleted.

            PRIDE INTERNATIONAL, INC.
      By:   /s/ Lonnie D. Bane         Name:   Lonnie D. Bane        Title:  
Senior Vice President, Human Resources and
Administration      ATTEST:   /s/ Brady K. Long        

 

 